DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4, 6-8, 10-15, 17, 18, 20, 24-27, 29 and 31, in the reply filed on September 9, 2022 is acknowledged.

Claims Summary
	Claim 1 and its dependent embodiments are directed to an adenoviral vector comprising a nucleotide sequence encoding a ZIKV M and E antigen operably linked to a CMV promoter comprising at least one tetracycline operator (TetO) motif.  The ZIKV M and E antigen comprises the amino acid sequence SEQ ID NO: 1 (claim 2), which is 603 amino acids in length.  The CMV promoter comprises nucleotide sequence selected from SEQ ID NO: 3-5, each 829 nt in length (claim 3).  The adenoviral vector is selected from ChAd3, among others (claim 4).  The adenoviral vector comprising a nucleotide sequence selected from SEQ ID NO: 9-11 and 15 (claim 6).  SEQ ID NO: 9-11 are each 2,655 nt in length.  SEQ ID NO: 15 is 31,171 nt in length.  Also claimed is a host cell, e.g., PER.C6® (claim 10), comprising the adenoviral vector (claim 7), further comprising a nucleotide sequence encoding a tetracycline repressor (TetR) protein (claim 8).  Also claimed is a pharmaceutical composition comprising the adenoviral vector a pharmaceutically acceptable carrier (claim 11).  Claim 12 and its dependent embodiments are directed to a method of producing an adenoviral particle comprising a ZIKV M and E antigen, as described above (claims 13-15, 17, 18 and 20).  Claim 24 and its dependent embodiments are directed to a kit comprising an adenoviral vector as described above, a host cell comprising a nucleotide sequence encoding a TetR protein (claims 24-27, 29 and 31).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 8, 10-12, 15, 18, 24, 27 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Barouch et al. (WO 2017/214596 A1, published December 14, 2017, filed June 9, 2017, cited in the IDS filed 4/9/2021, “Barouch”) in view of Bunnik et al. (WO 2016/071306 A1, cited in the IDS filed 4/9/2021, “Bunnik”).  The claims are summarized above and correlated with the teachings of the prior art in bold font below.
Barouch discloses ZIKV adenovirus vector-based vaccines comprising, for example, human Ad5 or human Ad26, and a prM and E sequence of ZIKV (see page 2, lines 14-18, pages 34-35, Example 6) (claims 4, 15 and 27).  Also contemplated are pharmaceutical compositions comprising a pharmaceutically acceptable carrier (see page 2, lines 19-22, page 5, lines 9-11) (claim 11).   Barouch discloses a method of expressing viruses or viral particles from eukaryotic cells (see pages 4-5, bridging paragraph, and pages 11-12, bridging paragraph) (claim 12), as well as promoters operably linked to the coding sequence of interest (see page 12, lines 9-10).   Kits comprising adenovirus vectors comprising ZIKV nucleic acid are contemplated (see page 4, lines 30-36) (claim 24).  Although Barouch does not mention including a host cell in the kit, it would have been obvious to have done so in order to provide a complete set of reagents for producing adenovirus vectors, with a reasonable expectation of success.
Barouch does not disclose CMV promoters specifically, nor the use of TetO and TetR, nor the use of PER.C6® cells.  However, it would have been obvious to have incorporated these particular features into Barouch’s method with a reasonable expectation of success.  Bunnik discloses adenovirus vectors, Ad26 and Ad435, expressing a heterologous antigen whose coding sequence is under the control of a CMV promoter containing TetO, and expression in PER.C6® cells lines stably expressing TetR (see page 51, top paragraph), for the purpose of repressing transgene expression during adenovirus production to increase yields of vectors (see page 53, first full paragraph) (claims 1, 7, 8, 10, 12, 18, 24 and 31).  Given Bunnik’s disclosure, one would have been motivated to increase Barouch’s vector yields with a reasonable expectation of success.  Therefore, the claimed embodiments would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 2, 13 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Barouch et al. (WO 2017/214596 A1, published December 14, 2017, filed June 9, 2017, cited in the IDS filed 4/9/2021, “Barouch”) in view of Bunnik et al. (WO 2016/071306 A1, cited in the IDS filed 4/9/2021, “Bunnik”) as applied to claims 1, 12 and 24 above, and further in view of Bremel et al. (WO 2017/132210 A1, published August 3, 2017, filed January 25, 2017, of record in the IDS filed 4/9/2021, “Bremel”).  Claims 2, 13 and 25 are directed to embodiments wherein the ZIKV M and E antigens comprise SEQ ID NO: 1.
The teachings of Barouch and Bunnik are outlined above.  Neither discloses a ZIKV M and E sequence comprising SEQ ID NO: 1.  However, it would have been obvious to have used any known ZIKV M and E sequence for Barouch’s composition with a reasonable expectation of success.  One would have been motivated to select Bremel’s candidate vaccine antigens comprising a ZIKV M and E antigen sequence comprising SEQ ID NO: 262 (see Bremel, page 119, lines 2-4), which is identical in content and length to Applicant’s SEQ ID NO: 1, as an alternative sequence with predictable results (immunogenic).  Therefore, the claimed embodiments would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
No claim is allowed.  
Claims 3, 6, 14, 17, 20, 26 and 29 are objected to because they depend from rejected claims, but would otherwise be allowable if rewritten in independent form.  SEQ ID NO: 3-5, 9-11 and 15 are free of the prior art of record.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/STACY B CHEN/Primary Examiner, Art Unit 1648